Citation Nr: 0839019	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-03 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for prostate 
cancer with prostatitis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an effective date prior to October 18, 
1996 for the grant of service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's son



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1960 
to January 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from January 2001 and July 2003 
rating decisions by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In June 2008, the veteran and his son testified before the 
undersigned in Washington, D.C., at a Board hearing.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The issue of entitlement to an increased evaluation for 
prostate cancer with prostatitis addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO granted 
service connection for post traumatic stress disorder (PTSD), 
and assigned a 30 percent evaluation, effective October 18, 
1996.  The veteran did not appeal the effective date assigned 
in that rating decision.

2.  In July 1999, the veteran filed a claim for entitlement 
to an effective date prior to October 18, 1996 for the grant 
of service connection for PTSD.




CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
October 18, 1996 for PTSD is dismissed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here because 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  

In October 1996, the veteran filed a claim for entitlement to 
service connection for PTSD.  In February 1997, the RO 
granted the veteran's claim for service connection and 
assigned a 30 percent evaluation, effective October 18, 1996.  
Although the veteran appealed the assigned disability 
evaluation percentage, the veteran did not appeal the 
effective date.  Accordingly, the rating decision regarding 
the issue of the proper effective date is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007); 
see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) 
(noting that except as provided by law, when a case or issue 
is decided and no appeal is taken, no further review is 
afforded).  In July 1999, the veteran filed a claim of 
entitlement to an effective date prior to October 18, 1996, 
for the grant of service connection for PTSD.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  See 
Rudd, 20 Vet. App. at 299.  Free-standing earlier effective 
date claims that could be raised at any time are 
impermissible because such claims would vitiate decision 
finality.  Rudd, 20 Vet. App. at 300.  Accordingly, where a 
free-standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Rudd, 20 Vet. App. at 
300.  

Here, the veteran's claim for entitlement to an earlier 
effective date was filed after a rating decision was final 
and the veteran has not alleged CUE in the February 1997 
rating decision.  Accordingly, the veteran's claim is a free-
standing earlier effective date claim and the appeal is 
dismissed.  See Rudd, 20 Vet. App. at 300; see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the 
law is dispositive of the claim, it must be denied due to 
lack of legal entitlement).


ORDER

The claim of entitlement to an effective date prior to 
October 18, 1996 for the grant of service connection for PTSD 
is dismissed.


REMAND

The issue of entitlement to an increased evaluation for 
prostate cancer must be remanded for compliance with VA's 
duty to assist.  VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

First, VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
38 C.F.R. § 3.326 (a).  Second, VA's duty to assist also 
includes making reasonable efforts to obtain private medical 
records.  38 C.F.R. § 3.159(c)(1), (2).  At the June 2008 
Board hearing, the veteran asserted that his prostate cancer 
had worsened since his last VA examination and that he had 
recently seen his private urologist.  No recent private 
medical records are of record.  Accordingly, the RO must 
provide the veteran with an examination and must attempt to 
obtain the private medical records.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also observes that during the pendency of this 
appeal, significant notification requirements regarding 
increased rating claims were outlined by the holding of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Inasmuch as 
a remand is already required in this appeal, the veteran 
should be provided with additional notification that is 
consistent with the holding of this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify by 
name, address and dates of treatment or 
examination any medical records that 
pertain to his prostate cancer, to include 
his private urologist, Dr. Liu.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must make arrangements to obtain all 
the records of treatment or examination 
from all the sources listed by the veteran 
which are not already on file.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Thereafter, the RO must afford the 
veteran an appropriate examination to 
determine the severity of his service-
connected prostate cancer with 
prostatitis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  As to 
all information requested below, a 
complete rationale for all opinions must 
be provided, and the report prepared must 
be typed.  The examiner must specify the 
number of absorbent pads per day that the 
veteran must use attributable to his 
prostate cancer with prostatitis and 
whether the use of an appliance is 
required attributable to his prostate 
cancer.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


